Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being Xiaohai (CN108520841).
Regarding claim 1, Xiaohai teaches the switch comprising: a movable member 23 in which a first end side 28 is fixed and a second end side 23 swings when receiving a pressing;  5a pressing member 3 which presses the movable member, wherein the switch outputs a signal based on a swing of the movable member caused by a pressing by the pressing member; a magnet (24, 26); and a magnetic field detection part 5 which detects a magnetic field, wherein a magnetic field generated by the magnet and detected by the magnetic field 10detection part is changed due to the pressing of the pressing member, and a signal is output based on the magnetic field detected by the magnetic field detection part (Fig. 6, and page 4, paragraph 4 of the enclosed translation).
Regarding claim 2, Xiaohai teaches the switch wherein the magnetic field detected by the magnetic field detection part 5 changes as the magnet (24, 26) operates with respect to the magnetic field detection 15part due to the swing of the movable member 23 caused by the pressing of the pressing member  (Fig. 6, and page 4, paragraph 4 of the enclosed translation). 
Regarding claim 3, Xiaohai teaches the switch wherein the magnet 24 is located on the second end side 23 of the movable member (Fig. 6, and page 4, paragraph 4 of the enclosed translation).
Regarding claim 4, Xiaohai teaches the switch wherein the magnet 24 is attached to the second end side 23 of the movable member (Fig. 6, and page 4, paragraph 4 of the enclosed translation).
Regarding claim 5, Xiaohai teaches the switch wherein the movable member 23 is formed by a metal material, and the magnet is the second end side that has been magnetized (the movable member Is made off flexible metal spring and the magnet 24 magnetized the metal spring (Fig. 6, and page 4, paragraph 4 of the enclosed translation).
Regarding claim 6, Xiaohai teaches the switch wherein the magnetic field detected by the magnetic field detection part changes as the magnet (24, 26) located on the second end side operates to approach or 25move away from the magnetic field detection part 5 due to the swing of the movable member (Fig. 6, and page 4, paragraph 4 of the enclosed translation).
Regarding claim 7, Xiaohai teaches the switch wherein the second end side of the movable member is bent toward the magnetic field detection part, and the magnetic field detected by the magnetic field detection part 5 changes as the magnet located on the second end side of the movable member operates to approach the magnetic field 5detection part in a bending direction due to the swing of the movable member (Fig. 6, and page 3, paragraph 3).  
Regarding claim 8, Xiaohai teaches the switch wherein the second end side of the movable member is bent toward the magnetic field detection part 5, and the magnetic field detected by the magnetic field detection part changes as the magnet 24 10located on the second end side of the movable member performs an operation including a component 25 of moving in a direction substantially orthogonal to a bending direction due to the swing of the movable member (when user presses the pressing member 3, the magnet 24 is separated from the magnet 11, and moves downward, and this lead the magnet 26 to approach the magnetic field detection part 5, and the magnetic field is changes, see Fig. 6, and page 4, paragraph 4 of the enclosed translation).
Regarding claim 12, Xiaohai teaches the switch wherein the magnetic field detection part 5 detects a change in a direction of the magnetic field (the detection part 5 detects the location or direction of the magnet 26, such as upward or downward directions, see Fig. 6, and page 4, paragraph 4 of the enclosed translation).
Regarding claim 13, Xiaohai teaches the switch further comprising: an attraction member 11 which attracts the movable member 23 in a direction opposite to the pressing of the pressing member 3 by being attracted to the magnet 24 located on the second end side of the movable member by a magnetic force (Fig. 6, and page 4, paragraph 4 of the enclosed translation).
Regarding claim 14, Xiaohai teaches the switch 15wherein the magnet 24 is attached to the pressing member 3 (in the pressed position, both the magnet and the pressing member 3 are attached or fixed on the movable member, which means the pressing member and the magnet are indirectly attached to each other, see Fig. 6), and the magnetic field detected by the magnetic field detection part 5 changes as the magnet operates with respect to the magnetic field detection part due to a movement of the pressing member to press the movable member 3 (Fig. 6, and page 4, paragraph 4 of the enclosed translation). 
Regarding claim 17, Xiaohai teaches an operation device comprising:  5a pressing operation part 3 which receives a pressing operation from outside; and the switch according to claim 1, wherein the pressing operation received by the pressing operation part is transmitted as a pressing from the outside, wherein a signal is output based on a change in the magnetic field detected by the magnetic field detection part 5 (Fig. 6, and page 4, paragraph 4 of the enclosed translation).
 .
Allowable Subject Matter
Claims 9-11, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art fails to teach or show, alone or in combination, the claimed switch further comprising: a pusher which moves in response to a pressing of the movable member, 15wherein the movable member is configured to press the pusher by swinging, the pusher is configured to press the magnet by movement caused by a pressing, and the magnetic field detected by the magnetic field detection part changes as the magnet operates in response to a pressing.  
Regarding claim 15, the prior art fails to teach or show, alone or in combination, the claimed switch 
20wherein the magnet and the magnetic field detection part are disposed to face each other, the movable member has a shielding part located between the magnet and the magnetic field detection part on the second end side, and the magnetic field detected by the magnetic field detection part changes due to an 25operation of shielding or transmitting the magnetic field that reaches the magnetic field detection part from the magnet due to the swing of the movable member caused by the pressing of the 46File: 097646usf pressing member.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833